

July 28, 2008


CONFIDENTIAL


 

--------------------------------------------------------------------------------

(Please print full name)


 

--------------------------------------------------------------------------------

(Please print full address, including postal code)


 

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

(Facsimile number)


Dear Sirs:


Re:
Shareholder Support Agreement Respecting the Arrangement Involving Solana
Resources Limited, Gran Tierra Energy Inc. and Gran Tierra Exchangeco Inc.



We understand that you (the "Shareholder") are the beneficial owner of, or
exercise control or direction over, the number of common shares ("GT Shares") of
Gran Tierra Energy Inc. ("GT") as set forth on the signature page hereof.
 
Pursuant to an arrangement agreement to be dated on or about July 28, 2008 (the
"Arrangement Agreement") among Solana Resources Limited ("Solana"), GT and Gran
Tierra Exchangeco Inc. ("Exchangeco"), GT and Exchangeco propose to acquire all
of the issued and outstanding Solana Shares on a diluted basis by way of a
statutory plan of arrangement pursuant to the provisions of the Business
Corporations Act (Alberta) (the "Arrangement"). Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Arrangement
Agreement.
 
In consideration for Solana entering into the Arrangement Agreement and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties covenant and agree as follows:
 
ARTICLE 1
AGREEMENT TO VOTE
 

1.1  
Subject to Article 4, the Shareholder agrees to support the Arrangement and to
vote or cause to be voted the Subject Securities (as defined below) in favour of
the resolutions to facilitate the Arrangement at the GT Stockholder Meeting (the
"Meeting") and, in the case of Subject Securities voted by proxy, to submit the
proxy for such Subject Securities in favour of such resolutions and provide a
copy thereof to Solana at least ten days prior to the date of the Meeting. For
the purposes hereof, "Subject Securities" means all of the GT Shares that the
Shareholder beneficially owns or over which it exercises control or direction
(the "Presently Held Securities") and any additional GT Shares that the
Shareholder may hereafter become the beneficial owner of or exercise control or
direction over (the "After Acquired Securities").

 
 
 

--------------------------------------------------------------------------------

- 2 -
 
ARTICLE 2
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SHAREHOLDER
 

2.1  
The Shareholder represents and warrants to Solana, and acknowledges that Solana
is relying upon such representations and warranties in entering into this
Shareholder Support Agreement that:

 

(a)  
the Shareholder has good and sufficient power, authority and right to enter into
this Shareholder Support Agreement and to perform the Shareholder's obligations
hereunder;

 

(b)  
assuming the due execution and delivery of this Shareholder Support Agreement by
Solana, this Shareholder Support Agreement is a legal, valid and binding
obligation of the Shareholder enforceable by Solana against the Shareholder in
accordance with its terms (subject to the limitation that the enforceability of
any waiver of statutory rights may be limited by applicable law), and the
performance by the Shareholder of its obligations hereunder will not constitute
a violation of or default under, or conflict with, any contract, commitment,
agreement, arrangement, understanding or restriction of any kind to which the
Shareholder is a party or by which the Shareholder is bound;

 

(c)  
the Shareholder is the beneficial owner of, or exercises control or direction
over, the Presently Held Securities; and

 

(d)  
the Presently Held Securities represent all of the GT Shares beneficially owned
or over which the Shareholder exercises control or direction.

 
The foregoing representations and warranties will be true and correct on the
date hereof and on the date of completion of the Arrangement.
 

2.2  
The Shareholder covenants and agrees with Solana that the Shareholder will not,
and will use its reasonable commercial efforts to cause its representatives and
advisors not to, directly or indirectly take any action that might reasonably be
expected to reduce the likelihood of success of the Arrangement, provided that,
if the Shareholder is a director or officer of GT, the foregoing provisions of
this Section 2.2 shall not restrict the Shareholder from discharging his or her
fiduciary duties to GT as a director or officer (or both).

 

2.3  
The Shareholder covenants and agrees with Solana that so long as the Shareholder
is required to vote the Subject Securities in favour of the Arrangement
hereunder, that:

 

(a)  
except as contemplated herein, it shall not sell, assign, convey, otherwise
dispose of or pledge, charge, encumber or grant a security interest in or grant
to any other person any interest in any of the Subject Securities;

 

(b)  
it shall not exercise any shareholder rights or remedies available at common law
or pursuant to applicable securities or corporate laws to delay, hinder, upset
or challenge the Arrangement;

 

(c)  
it shall exercise all voting rights attached to the Subject Securities to vote
against any resolution to be considered by the securityholders of GT that, if
approved, could reasonably be considered to reduce the likelihood of success of
the Arrangement;

 
 
 

--------------------------------------------------------------------------------

- 3 -
 

(d)  
it shall exercise all voting rights attached to the Subject Securities owned or
controlled by the Shareholder to cause GT and its subsidiaries to carry on their
respective businesses in the regular and ordinary course consistent with past
practice; and

 

(e)  
it shall use its reasonable commercial efforts to cause GT to perform its
obligations under the Arrangement Agreement, to the extent such is within its
power (subject to any fiduciary duties to which the Shareholder may be subject).

 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SOLANA
 

3.1  
Solana represents and warrants to the Shareholder, and acknowledges that the
Shareholder is relying upon such representations and warranties in entering into
this Shareholder Support Agreement, that:

 

(a)  
it has good and sufficient power, authority and right to enter into this
Shareholder Support Agreement, and the Arrangement Agreement, and to complete
the transactions contemplated hereby and thereby;

 

(b)  
upon the due execution and delivery of this Shareholder Support Agreement by the
Shareholder, this Shareholder Support Agreement is a legal, valid and binding
obligation of Solana enforceable by the Shareholder against Solana in accordance
with its terms, and the consummation by Solana of the transactions contemplated
hereby will not constitute a violation of or default under, or conflict with,
any contract, commitment, agreement, arrangement, understanding or restriction
of any kind to which it is a party or by which it is bound; and

 

(c)  
the execution and delivery by Solana of this Shareholder Support Agreement and
the performance by Solana of its obligations hereunder will not result in a
violation or breach of any provision of:

 

(i)  
Solana's articles or by-laws; or

 

(ii)  
any law, regulation, order, judgment or decrees applicable to Solana,

 
and, other than as set out in or contemplated by the Arrangement Agreement, no
authorization, consent or approval of, or filing with, any public body or court
of authority is necessary for the fulfillment by Solana of its obligations in
respect of the Arrangement.
 
The foregoing representations and warranties will be true and correct on the
date hereof and on the date of completion of the transactions contemplated by
the Arrangement.
 
ARTICLE 4
TERMINATION
 

4.1  
The obligations hereunder of the Shareholder and this Shareholder Support
Agreement shall terminate at the option of the Shareholder (without entitlement
to compensation of any nature whatsoever payable to Solana) upon written notice
given by the Shareholder to Solana if the Arrangement Agreement is terminated in
accordance with its terms, other than as a result of a breach of this
Shareholder Support Agreement by the Shareholder.

 
 
 

--------------------------------------------------------------------------------

- 4 -
 

4.2  
The obligations hereunder of Solana and this Shareholder Support Agreement shall
terminate at the option of Solana (without entitlement to compensation of any
nature whatsoever payable to the Shareholder) upon written notice given by
Solana to the Shareholder:

 

(a)  
if the Shareholder has breached or failed to perform and satisfy any of its
covenants or agreements herein contained in a material respect or any of the
representations and warranties of the Shareholder contained herein are not true
and correct in a material respect; or

 

(b)  
if the Arrangement Agreement is terminated in accordance with its terms.

 

4.3  
In the event of the termination of this Shareholder Support Agreement as
provided in Sections 4.1 and 4.2 above, this Shareholder Support Agreement shall
forthwith become void and shall be of no further force or effect and there shall
be no liability on the part of any party hereto, provided that the foregoing
shall not relieve any party from any liability for any breach of this
Shareholder Support Agreement that occurs prior to such termination.

 
ARTICLE 5
REGULATORY APPROVALS
 

5.1  
The Shareholder covenants that the Shareholder shall, acting reasonably, at
Solana's cost, co-operate with Solana in obtaining all governmental and
regulatory approvals as may reasonably be required to permit Solana to complete
the Arrangement in accordance with its terms.

 
ARTICLE 6
PUBLIC DISCLOSURE
 

6.1  
The Shareholder agrees not to make any public disclosure or announcement of or
pertaining to this Shareholder Support Agreement or the Arrangement Agreement or
the Arrangement nor to disclose that any discussions or negotiations are taking
place in connection therewith, without the prior written consent of Solana or
except as required by law.

 
ARTICLE 7
NOTICE
 

7.1  
Any notice or other communication required or permitted to be given hereunder
shall be sufficiently given if delivered:

 

(a)  
in the case of the Shareholder, to the address appearing on the first page of
this Shareholder Support Agreement; and

 

(b)  
in the case of Solana, to:

 
Solana Resources Limited
Suite 100, 522 11th Ave., S.W.
Calgary, Alberta, T2R 0C8, Canada


Attention: Scott Price, President & CEO
Facsimile No.: (403) 770-1826
 
 
 

--------------------------------------------------------------------------------

- 5 -
 


or to such other address as the party to which such notice or other
communication is to be given has last notified the party giving the same in the
manner provided in this paragraph. Any notice or other communication given or
made shall be deemed to have been duly given or made as at the date delivered or
sent if delivered personally or sent by facsimile transmission at the address
for service provided herein.
 
ARTICLE 8
GENERAL
 

8.1  
All references to Solana Shares and GT Shares herein shall include any shares
into which the Solana Shares or GT Shares, respectively, may be reclassified,
subdivided, redivided, consolidated or converted by amendment to the articles of
Solana or GT, respectively, or otherwise and the price per share referred to
herein shall be amended accordingly.

 

8.2  
Words signifying the singular number shall include, whenever appropriate, the
plural and vice versa; and words signifying the masculine gender shall include,
whenever appropriate, the feminine gender.

 

8.3  
This Shareholder Support Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
Province of Alberta and the federal laws of Canada applicable therein.

 

8.4  
This Shareholder Support Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto. No party to this Shareholder Support Agreement
may assign any of its rights or obligations under this Shareholder Support
Agreement without the prior written consent of the other party.

 

8.5  
Time shall be of the essence of this Shareholder Support Agreement.

 

8.6  
This Shareholder Support Agreement shall be binding upon, enure to the benefit
of and be enforceable by the Shareholder, Solana and their respective heirs,
executors, legal personal representatives, successors and permitted assigns, as
the case may be.

 

8.7  
The representations, warranties and covenants of the Shareholder and Solana
herein shall survive the consummation of the Arrangement and the acquisition of
the Subject Securities by GT and Exchangeco.

 

8.8  
Solana and the Shareholder agree to pay their own respective expenses incurred
in connection with this Shareholder Support Agreement and the transactions
contemplated hereby.



 
 

--------------------------------------------------------------------------------

- 6 -
 
If you are in agreement with the foregoing, kindly signify your acceptance by
signing the second copy of this Shareholder Support Agreement and delivering it
to Solana in the manner provided below. This Shareholder Support Agreement may
be signed in two or more counterparts that together shall be deemed to
constitute one valid and binding agreement and delivery of counterparts may be
effected by means of facsimile transmission.
 
Yours very truly,


Solana Resources Limited
 
 
 
Per: ______________________________________
Name:
Title:
 



In consideration of your entering into of the Arrangement Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Shareholder hereby irrevocably accepts the foregoing as of
this 28th day of July, 2008.
 

         
(Signature of Shareholder)
               
(Name of Shareholder - please print)




         
(Number of GT Shares owned or controlled)



 
 

--------------------------------------------------------------------------------

 